 Case 1:20-cv-00201-CFC Document 12 Filed 03/04/20 Page 1 of 2 PageID #: 213




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTICT OF DELAWARE

 AMGEN INC. and AMGEN
 MANUFACTURING, LIMITED,

                  Plaintiffs,

 v.                                        C.A. No.: 20-cv-00201-CFC

 HOSPIRA, INC. and PFIZER INC.,

                  Defendants.

                   DEFENDANTS’ MOTION TO DISMISS

      Defendants Hospira, Inc. and Pfizer Inc., by and through their undersigned

counsel, respectfully move to dismiss Amgen Inc. and Amgen Manufacturing,

Limited’s complaint under Fed. R. Civ. P. 12(b)(6) for failure to state a claim on

which relief may be granted.     The grounds for this Motion are set forth in

Defendants’ Opening Brief in Support of Motion to Dismiss.



                                            HEYMAN ENERIO
                                            GATTUSO & HIRZEL LLP

       OF COUNSEL:                          /s/ Dominick T. Gattuso
                                            Dominick T. Gattuso (#3630)
       Charles B. Klein                     300 Delaware Avenue, Suite 200
       Jovial Wong                          Wilmington, DE 19801
       Claire A. Fundakowski                (302) 472-7300
       WINSTON & STRAWN LLP                 dgattuso@hegh.law
       1700 K. Street, N.W.
       Washington DC 20006
Case 1:20-cv-00201-CFC Document 12 Filed 03/04/20 Page 2 of 2 PageID #: 214




     202- 282-5000
     cklein@winston.com
     jwong@winston.com
     cfundakowski@winston.com
                                         Attorneys for Defendants Hospira,
     Alison M. Heydorn                   Inc. and Pfizer Inc.
     WINSTON & STRAWN LLP
     35 W. Wacker Drive
     Chicago, IL 60601-9703
     312-558-5600
     aheydorn@winston.com

     Dated: March 4, 2020




                                     2
